                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                               3:14-cr-188-MOC-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                           ORDER
PAUL BAALERUD,                         )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence. (Doc. No. 76). Defendant, a 60-year-old white male currently

incarcerated at FCI Forrest City Low in Forrest City, Arizona, seeks a reduction of his sentence

based on the COVID-19 pandemic. Defendant seeks release based on his age and current medical

conditions—hypothyroidism, high cholesterol, and recent hernia surgery. He also alleges, without

any medical documentation, that he “has recently tested positive for COVID-19 virus and has

suffered the symptoms of the virus since May 21, 2020.” (Doc. No. 76 at 1).

       Title 18, Section 3582(c)(1)(A)(i) authorizes criminal defendants to request compassionate

release from imprisonment based on “extraordinary and compelling reasons.” Defendant’s release

is not appropriate because he cannot establish “extraordinary and compelling reasons [to] warrant

such a reduction” under Section 3582(C)(1)(A)(i). Moreover, the Court notes that the BOP denied

Defendant’s request on May 22, 2020, noting that his circumstances do not warrant granting him

early release.1 (Doc. No. 76 at 2). The BOP is in a better position than the district courts to

determine whether an individual defendant’s circumstances and the prison environment warrant



1 Defendant claims he has tested positive for COVID-19, but that was after he submitted his
BOP request. Defendant may certainly file a renewed request with the BOP if he has, indeed,
tested positive since first requesting relief from the BOP.


         Case 3:14-cr-00188-MOC Document 77 Filed 06/29/20 Page 1 of 2
relief due to coronavirus concerns. Furthermore, Defendant has not submitted any medical records

to substantiate the medical conditions from which he has suffered. Thus, this Court finds, as did

the BOP, that Defendant has not established extraordinary and compelling reasons to warrant a

sentence reduction at this time. For these reasons, the motion is denied.

                                            ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 76), is DENIED.




                                          Signed: June 29, 2020




         Case 3:14-cr-00188-MOC Document 77 Filed 06/29/20 Page 2 of 2
